UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6116



TERRY HARRIS,

                                              Plaintiff - Appellant,

          versus


SHERIFF DAWSON, Williamsburg Sheriff; PAULK,
Head of Medical,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-325-2)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Harris appeals from the district court’s order dismiss-

ing without prejudice his 42 U.S.C. § 1983 (1994) complaint in

which he alleged that prison officials provided inadequate medical

care.    The district court properly assessed a filing fee in accor-

dance with 28 U.S.C. § 1915(b)(1)(A) (1994), and dismissed the case

without prejudice when Harris failed to comply with the fee order.

Finding no abuse of discretion, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2